DECISION
MORROW, Chief Justice.
This is a proceeding for the determination of the right to the succession to the matai name Vaotuua of Leone. Eveni filed his application with the Registrar of Titles on February 2, 1948 to be registered as the Vaotuua. Fega filed an objection to such proposed registration and became a candidate for the name on February 24, 1948. Hence this litigation.
The requirements for eligibility to a matai name are prescribed by Sec. 926 of the American Samoan Code. The evidence shows that Fega complies with all of such requirements. The second requirement is that' the candidate “must have resided continuously within the limits of American Samoa for five years either immediately preceding the vacancy of the title, or before he becomes eligible for the title.” Candidate Eveni spent four months in Upolu during 1947. While he meets all the other requirements of Sec. 926 there is some question as to whether or not such four months’ absence from:,American Samoa broke his continuous residence here during the five years preceding the vacancy in the title. However, it is not necessary for the court to decide this point since, as will appear later, the court finds that it is required under Sec. 933 of the Code to award the title to Fega. - ■
Sec. 933 of the American Samoan Code which the court follows in deciding a- matai name case reads as follows:
“In the trial of Matai name cases, the High Court shall be guided by the following in the priority listed: .
1. The wish of the majority or plurality of the family.
2. The forcefulness, character, personality and capacity for leadership of the candidate.
3. The best hereditary right in which the male and female descendants shall be equal in the family where this has been customary, otherwise, the male descendant shall prevail.
4. The value of the holder of the Matai name to the Government of American Samoa.”
*389Both Eveni and Fega filed petitions with the court purporting to be signed by various members of the Vaotuua family supporting their respective candidacies. There were 64 signers on Eveni’s petition and 66 on Fega’s. Although each candidate claimed that some of the signers on the other’s petition were not members of the family we nevertheless believe after a consideration of all the evidence that all the signers on both petitions were family members. Since there were 66 on Fega’s petition and 64 on Evehi’s we find that a majority.of the family wish Fega to be the matai thereof. Fega, therefore, prevails over Eveni on the first issue.
Fega reached the sixth grade in school. He speaks a little English. He has plantations from which he derives an income of about $400 a year. He worked for three years during the war as a plumber for the Navy. He rendered service to a former holder of the name Vaotuua and has already had experience as a matai, Fega being a matai name. Eveni reached the ninth grade in school. He speaks English. He is a carpenter and has plantations. His income from carpentering and from his plantations aggregate about a $1,000 a year. He was a former member of the Fita Fita Guard and Band but was discharged for drunkenness. He served a term in jail for forgery. He also rendered service to a former holder of the Vaotuua name. The court observed the personalities of both candidates during the hearing. It is our conclusion from our observations and from the evidence that Fega prevails over Eveni on the issue of “forcefulness, character, personality and capacity for leadership.”
Eveni is the grandson of Vaotuua Ioane. He has one fourth Vaotuua blood in his veins. Fega is the great-great-great-great grandson of Vaotuua Mátatele. He has one sixty-fourth Vaotuua blood in his veins. Eveni prevails over Fega on the issue of hereditary right.
*390The value of the holder of a matai name to the Government of American Samoa depends mostly upon the skill with which he performs his duties as matai. Fega has already had experience as matai. The majority of the family wish him to become the holder of the name. We believe that he will be able to weld the family together into a unit. We believe from the evidence that his capacity for leadership surpasses that of Eveni. His character is superior to that of Eveni. In view of all the evidence we find that he will be of more value to the Government as the holder of the name than will Eveni.
In view of our findings that Fega prevails over Eveni on the first, second and fourth issues, we award the matai name Vaotuua to Fega, subject to his resignation from the title Fega. A man cannot hold two matai titles at the same time. Kosi et al. v. Vilimu, No. 77-1948 (Am. Samoa).
Accordingly it is ORDERED, ADJUDGED AND DECREED that Fega shall be registered as the holder of the matai title Vaotuua of Leone upon his filing with the Registrar of Titles his resignation from the matai title Fega, such resignation to be filed within fifteen days from the date of this decision. The Registrar of Titles will be advised of this decree.
Court costs in the amount of $12.50 are hereby assessed against Eveni, the same to be paid within thirty days.